Citation Nr: 1016984	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to 
June 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In June 2007, the Veteran testified 
at a Travel Board hearing before a Veterans Law Judge.  In 
December 2007, the Board remanded this case for additional 
development.

In a letter, dated in March 2010, the Board notified the 
Veteran that the Veterans Law Judge who had conducted his 
Travel Board hearing was no longer employed by the Board.  
The Board indicated that, by law, the Veteran must be given 
the opportunity for another hearing.  In the Veteran's return 
response, received by the Board in April 2010, the Veteran 
indicated that he desired a new Travel Board hearing.  Thus, 
this case needs to be returned to the RO so that a Travel 
Board hearing may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The Veteran and 
his representative, if any, should be 
provided with notice as to the time and 
place to report for said hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


